Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 contains a structural limitation on the claimed fastener. That is, the claimed fastener must have a weight that is no greater than the total weight of the material needed to occupy the opening of each of the plurality of base members. But what material is this? Different materials have different weights. Claim 14 is indefinite because the weight of the fastener as claimed cannot be determined since the material upon which the fastener weight is based is undefined in the claim.    
Claim 17 is indefinite because the claimed shape of the bottom end of the fastener cannot be determined. As claimed the shape is such that the opening of the base member “cannot pass through”. Cannot pass through what?
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 12, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jux (6,474,465). Jux discloses structures on which the claimed contact lens package kit and recyclable contact lens assembly read.
Thus, with reference to claim 1, Jux discloses a plurality of contact lens packages, as is readily apparent from Figs 2, 3, 6, 7 and 8. Each package comprises a base member (base part B) having a cavity (cavity C) and a sealing member (covering layer D) to provide a sealed cavity, as claimed. See the top of column 2 and Fig 1, and refer again to Fig 2. Likewise column 2 and the noted figures appear to clearly show an unworn contact lens, packaging solution, base member of thermoplastic material (column 2 lines 21-23) and planar surface of the base member providing a sealing surface for the sealing member.
Regarding the claimed at least one fastener, the claim feature can be either connecting element 18 or holder 24 (Fig 10). Each of these structures is capable of retaining a plurality of base members from each package after the contact lens is removed from the cavity, as required in the last two lines of claim 1.
Regarding claim 2, see column 5 lines 30-31 for the claimed array and see column 5 lines 33-36 for the claimed perforations.
Regarding claim 4, holder 24 has all of the features claimed of the claimed fastener.
Regarding claim 12, holder 24 has all of the features claimed of the claimed fastener.
  Regarding claim 15 see Figs 6-9 of Jux. The claim also reads on holder 24 with units 17 of the base members affixed therein, as described in columns 4-5 of Jux.
Regarding independent claim 18, the examiner notes that as described at the bottom of column 4 of Jux and continuing through the middle of column 5 thereof, the units 17 of base members are initially empty when affixed in holder 24. Claim 18 and its requirement for empty contact lens packages reads on the empty base members affixed within holder 24 (the holder being the claimed fastener as described above).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9-11, 13-14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jux (6,474,465). Jux may not disclose the features of the noted claims. On the other hand, each appears to be conventional or well within the level of skill of one having ordinary skill in the relevant art to provide, based on the current record. Therefore it would have been obvious to provide the  kit or assembly of Jux with the missing features for the purpose of more economically producing the same. The features of the indefinite claims are interpreted only to the extent possible and appear obvious over Jux based upon that interpretation.
Claims 3, 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736